Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 1 of 10        PageID #: 97




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

   NICOLE SANDERS,                          Case No. 20-cv-00495-DKW-KJM

               Plaintiff,                   ORDER GRANTING
                                            DEFENDANT’S MOTION TO
                                            DISMISS WITH PARTIAL LEAVE
         v.                                 TO AMEND

   CITY AND COUNTY OF
   HONOLULU, et al.,

               Defendants.


        Before the Court is Defendant City and County of Honolulu’s motion to

  dismiss Plaintiff Nicole Sanders’ first amended complaint (“FAC”). Honolulu

  argues Sanders has failed to file an operative complaint because her FAC is merely

  a supplement to her original complaint, which the Court previously dismissed.

  The Court agrees, and, for the reasons explained below, Honolulu’s motion to

  dismiss is GRANTED. However, because the Court finds that, read together,

  Sanders’ original complaint and the FAC state a cognizable claim, the Court

  GRANTS Sanders PARTIAL LEAVE TO AMEND to file a comprehensive

  operative pleading.
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 2 of 10                      PageID #: 98




                                    RELEANT BACKGROUND

         In Sanders’ original complaint, she claimed the Honolulu Police Department

  (“HPD”) discriminated against her by refusing to hire her because of her sex and/or

  disability. 1 Dkt. No. 1 at 4; see also id. at 11–12. She advanced her claims under

  Title VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with

  Disabilities Act (“ADA”), and Hawai‘i Employment Practices Law. In granting

  Sanders’ application to proceed in forma pauperis, the Court screened her original

  complaint and dismissed it for failure to plead sufficient facts to establish a claim

  under those statutes. Dkt. No. 6. The Court explained the deficiencies in her

  pleading and granted leave to amend. Id.

         Sanders filed her FAC on December 7, 2020. Dkt. No. 7. She appears to

  be attempting to incorporate her original complaint into her FAC as well as

  supplement the original complaint with additional facts. Id. at 1 (“here I will

  submit additional facts” (emphasis added)). On March 15, 2021, Honolulu filed a

  motion to dismiss the case against it because the FAC fails to stand alone as an

  operative complaint. Dkt. No. 16. Sanders has failed to respond to that motion

  within the time allotted or thereafter. This order follows.



  1
   As the Court has previously noted, “Sanders appears to make two distinct arguments: (1) refusal
  to hire based on sex or disability; and (2) disparate treatment in hiring procedures based on sex
  or disability. Dkt. No. 1 at 11 (alleging HPD administered an extended polygraph—longer than
  usual—and asked her sexually explicit questions during that examination).” Dkt. No. 6 at 3 n.1.
  She is still free to advance either or both theories as the basis of her sex discrimination claim.

                                                  2
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 3 of 10             PageID #: 99




                                 LEGAL STANDARD

        Rule 8(a) requires “a short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pursuant to Ashcroft v.

  Iqbal, “a complaint must contain sufficient factual matter, accepted as true, to

  ‘state a claim to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009)

  (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the

  tenet that a court must accept as true all of the allegations contained in a complaint

  is inapplicable to legal conclusions.” Id.

        Accordingly, “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

  550 U.S. at 555). Rather, “[a] claim has facial plausibility when the plaintiff

  pleads factual content that allows the court to draw the reasonable inference that

  the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

  at 556). Factual allegations that only permit the court to infer “the mere

  possibility of misconduct” do not show that the pleader is entitled to relief, as

  required by Rule 8(a)(2). Id. at 679.

                                     DISCUSSION

        Honolulu seeks dismissal of HPD as a Defendant because it is redundant to

  advance claims against both the City and HPD. Dkt. No. 16-1 at 2–3. Honolulu

  further argues that Sanders has failed to file an operative complaint because her


                                             3
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 4 of 10               PageID #: 100




   FAC is merely a supplement to her original complaint, which the Court previously

   dismissed. Id. at 5–6; see also Dkt. No. 6 (order dismissing original complaint).

   The Court agrees as to both arguments. Accordingly, HPD is DISMISSED as a

   defendant, and the FAC is DISMISSED in its entirety. However, as explained

   below, because her original complaint and the FAC, read together, evidence a

   cognizable Title VII claim, the Court grants Sanders LEAVE TO AMEND to

   advance only that claim.

   I.    Honolulu Police Department

         Honolulu argues that the HPD should be dismissed because it is “not [an]

   independent legal entit[y] from the City,” and is thus a redundant defendant. Dkt.

   No. 16-1 at 2–3. The Court agrees. See Browne v. City & Cty. of Honolulu, Civil

   No. 19-00460-DKW-KJM, 2019 WL 5088737, at *3 (D. Haw. Oct. 10, 2019).

   Accordingly, all claims against HPD are DISMISSED WITH PREJUDICE. 2

   II.   Americans with Disabilities Act Claim

         A plaintiff establishes a prima facie ADA employment discrimination case

   by showing: (1) she is disabled within the meaning of the statute; (2) she is a

   qualified individual (that is, able to perform the essential functions of the job); and

   (3) she suffered an adverse employment action because of her disability. See, e.g.,



   2
    Honolulu also argues that HPD was not properly served. Dkt. No. 16-1 at 3–5. Because HPD
   is dismissed as a redundant defendant, the Court need not address this argument.

                                               4
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 5 of 10           PageID #: 101




   Hutton v. Elf Atochem N. Am., Inc., 273 F.3d 884, 891 (9th Cir. 2001) (citations

   omitted). As the Court has explained, Sanders’s original complaint:

         [F]ail[ed] to plead sufficient factual allegations to state a[n ADA]
         claim. As to the first prong, to show a “disability” as that term is
         defined in the ADA, a plaintiff must show a “physical or mental
         impairment that substantially limits one or more major life activities.”
         42 U.S.C. § 12102(1). Simply having a mental health condition, like
         PTSD, is insufficient to prove a “disability” entitling one to the
         ADA’s protections. See id. Sanders must credibly allege facts
         demonstrating her PTSD “substantially limits one or more major life
         activities.” See Hutton, 273 F.3d at 891.

         As to the second prong . . . Sanders has not pled facts demonstrating
         she was qualified for the HPD position to which she was applying.
         In any amended pleading, Sanders is instructed to heed the definition
         of “qualified individual” under the ADA when pleading facts to
         establish this element of her claim. See 42 U.S.C. § 12111(8).

         Finally, to establish an ADA employment discrimination claim,
         Sanders must allege facts demonstrating she was not hired or
         otherwise suffered an adverse employment decision because of her
         disability. See Hutton, 273 F.3d at 891. Sanders pleads no facts to
         support such a finding.

   Dkt. No. 6 at 6–7. The Court granted Sanders leave to amend to address these

   deficiencies. Id. at 8. She has failed to do so.

         In her FAC, Sanders does not address her own disability; rather, she

   reiterates a theory of liability this Court has foreclosed. Dkt. No. 7 at 2. The

   Court explained to Sanders that she cannot plead an ADA claim based on her son’s

   disability. Dkt. No. 6 at 6 (“that she was not hired because her son has a disability

   is not a cognizable discrimination claim under the ADA”). Nonetheless, in the


                                             5
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 6 of 10                        PageID #: 102




   FAC, that is precisely what she attempts to do: “I claim my son’s disability led to

   discrimination, and that said disability was effectively used against me throughout

   the interview process via the questioning and methodology provided by the HPD

   interviewer.” Dkt. No. 7 at 2. Because Sanders has failed to plead facts showing

   she is disabled, 3 as that term is defined in the ADA, and that she was discriminated

   against because of her disability, her ADA claims against Honolulu are

   DISMISSED WITH PREJUDICE.

   III.   Title VII Claim

          A “plaintiff establishes a prima facie case of discrimination in the form of a

   failure to hire by showing that (1) she belongs to a protected class; (2) she applied

   for and was qualified for a job for which the employer was seeking applicants; (3)

   she was not hired; and (4) after her rejection, the employer continued to seek

   applicants with her qualifications.” Scutt v. Maui Land & Pineapple Co., Inc.,

   2020 WL 6749935, *4 (D. Haw. Nov. 12, 2020) (citing McDonnell Douglas Corp.

   v. Green, 411 U.S. 792, 802 (1973)). As the Court explained:

          Sanders[‘s original complaint] clearly satisfie[d] the first and third
          prongs because she claim[ed] discrimination based on sex, she is a
          member of a protected class, and she alleg[ed] she was not hired by
          HPD. Dkt. No. 1 at 4, 7, 12. However, she fail[ed] to allege facts
          allowing the Court to reasonably infer she was qualified for the HPD
          position to which she was applying. Likewise, Sanders [has]

   3
    In fact, Sanders pleads quite the opposite, presenting herself as both physically fit (a “top-tier
   athlete” who exercises nearly seven days a week) and mentally astute (achieving high GPAs and
   excelling ahead of her classmates in pursuit of several advanced degrees). See Dkt. No. 7 at 1.

                                                    6
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 7 of 10               PageID #: 103




          alleg[ed] no facts regarding whether HPD, after rejecting her
          application, continued to seek applicants with her qualifications for
          the same position.

   Dkt. No. 6 at 5. The Court granted Sanders leave to amend to address these

   deficiencies. Id. at 8. In the FAC, Sanders, indeed, demonstrates she was

   qualified for the position and claims HPD sought applicants with her

   qualifications after it refused to hire her.

          Sanders claims:

          I managed to achieve success throughout each step of the selection
          process. I was found as qualified as many other male and female
          applicants. I have a degree in Forensic Psychology[,] . . . earned a
          high GPA while attending John Jay College of Criminal Justice of the
          City University of New York[,] . . . [and] have a bachelor’s degree in
          Jurisprudence . . . . I passed the physical examination and related
          selection tests with exceptional scores.

   Dkt. No. 7 at 1. She bolsters these claims with more specific factual

   allegations laid out in a letter to HPD, id. at 6, and in copies of transcripts

   and other documents proving her various educational attainments, id. at 8–

   18. In construing Sanders’ FAC liberally, as this Court must do, see

   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429

   U.S. 97, 106 (1976)), the Court finds Sanders has, at this stage of the

   litigation, proffered sufficient factual allegations demonstrating fitness for

   the HPD role to which she applied.




                                                  7
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 8 of 10                PageID #: 104




          Sanders has also sufficiently alleged that HPD sought applicants just

   as or less qualified than her after it denied her employment. Dkt. No. 7 at 1

   (“the HPD continues now to seek applicants just as or less qualified than

   myself”). Though Sanders’ allegation is somewhat conclusory, the Court

   finds it sufficient at this stage of the litigation. At the pleadings stage, it is

   hardly reasonable to expect Sanders to know the number of individuals

   interviewed, hired, or rejected from a position such as that to which Sanders

   applied. Nor would it be reasonable to expect Sanders to have the names

   and hiring dates of individuals hired to that position. Therefore, the Court

   finds that Sanders has sufficiently alleged that HPD, after rejecting Sanders,

   sought applicants with the same qualifications as Sanders for the same

   position to which she applied.

          That said, the Court agrees with Honolulu that the FAC does not stand

   alone as an operative complaint. See Dkt. No. 16-1 at 5–6. Sanders is

   attempting to supplement her original complaint. See Dkt. No. 7 at 1. This

   she cannot do. See Choi v. Consulate Gen. of Japan, 2018 WL 2224238, at

   *1 (D. Haw. May 15, 2018) (“any Amended Complaint must be complete in

   itself and not simply incorporate by reference anything previously filed with

   the court”). However, as explained above, the Court finds Sanders can state

   a cognizable Title VII claim based on the factual allegations in her original


                                               8
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 9 of 10            PageID #: 105




   complaint and the FAC. For that reason, the DISMISSAL of her Title VII

   claim is WITHOUT PREJUDICE and WITH LEAVE TO AMEND.

                                     CONCLUSION

         Honolulu’s motion to dismiss, Dkt. No. 16, is GRANTED. All claims

   against HPD are DISMISSED WITH PREJUDICE. All ADA claims are likewise

   DISMISSED WITH PREJUDICE. Sanders is granted LEAVE TO AMEND to

   advance only her Title VII claim. The Court instructs Sanders to ensure that any

   amended pleading she submits in response to this order can stand alone. That is,

   she may not incorporate by reference her original complaint or the FAC. She

   must, instead, combine the factual allegations and attachments in each into a single

   new, comprehensive filing. To be clear, Sanders is to treat the original complaint

   and the FAC as if they do not exist for purposes of this litigation. If she wants to

   rely on a factual allegation or document, she must include it in any amended

   complaint she submits.

         Sanders may have until May 3, 2021 to file an amended complaint to the

   extent allowed herein. The Court cautions Sanders that failure to file an amended




                                             9
Case 1:20-cv-00495-DKW-KJM Document 21 Filed 04/12/21 Page 10 of 10              PageID #:
                                    106



 complaint by May 3, 2021 may result in the dismissal of this case without further

 notice.

       IT IS SO ORDERED.

       Dated: April 12, 2021 at Honolulu, Hawai’i.




                                          De~           """~"""o""n~-------...
                                          United States District Judge




  Sanders v. City and County of Honolulu, et al., Civil No. 20-00495-DKW-RT;
  ORDER GRANTING DEFENDANT’S MOTION TO DISMISS WITH
  PARTIAL LEAVE TO AMEND




                                         10
